Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 1 of 19




               Exhibit A
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 2 of 19


Prothonotary > Case #2021-04275-MJ > BROOKS, OMARI VS. LOGICOLL


          Search Again           Case Details               Print


 7/8/2021 9:31 AM



 Case Details
 Case#: 2021-04275-MJ                                                Initial Date: 6/14/2021
 Case Type: OTHER MISCELLANOUS                                       Status: NO ACT PEND-456

                                                                     Status Date:   6/14/2021

 Judge: TUNNELL, MARK L.
 Date                            Docket Notes
 6/14/2021                 COMMENCEMENT OF ACTION FEE

                           :: :: On behalf of Plaintiff: OMARI BROOKS :: Filed By: FRED E DAVIS, IV
                           Receipt: 865901 Date: 06/15/2021
 6/14/2021                 COMPLAINT FILED

                           :: :: On behalf of Plaintiff: OMARI BROOKS :: Filed By: FRED E DAVIS, IV
 6/14/2021                 COVER SHEET(S) FILED

                           :: :: On behalf of Plaintiff: OMARI BROOKS :: Filed By: FRED E DAVIS, IV
 6/14/2021                 NOTICE

                           :: :: On behalf of Plaintiff: OMARI BROOKS :: Filed By: FRED E DAVIS, IV
 6/15/2021                 EFILING FEE Receipt: 865901 Date: 06/15/2021
 6/15/2021                 0002 - ATTORNEY STATUS

                           Attorney DAVIS, FRED E representing Plaintiff BROOKS, OMARI as of
                           06/14/2021
 6/15/2021                 EVENT SCHEDULED

                           Event: ARBITRATION

                           Date: 12/17/2021 Time: 9:00 am

                           Judge: ZARB, 20211217 Location: ARBITRATION

 7/3/2021                  AFFIDAVIT - SERVICE (SEE FILING)

                           :: :: On behalf of Plaintiff: OMARI BROOKS :: Filed By: FRED E DAVIS, IV
 7/6/2021                  NOTIFICATION OF ELECTRONIC FILING
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 3 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 4 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 5 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 6 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 7 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 8 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 9 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 10 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 11 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 12 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 13 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 14 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 15 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 16 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 17 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 18 of 19
Case 2:21-cv-03041-HB Document 1-3 Filed 07/08/21 Page 19 of 19
